Name: 94/281/EC: Commission Decision of 29 April 1994 on the clearance of accounts of Italy for certain expenditure financed by European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 1991 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  Europe; NA;  accounting;  political geography
 Date Published: 1994-05-11

 Avis juridique important|31994D028194/281/EC: Commission Decision of 29 April 1994 on the clearance of accounts of Italy for certain expenditure financed by European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 1991 (Only the Italian text is authentic) Official Journal L 120 , 11/05/1994 P. 0059 - 0061COMMISSION DECISION of 29 April 1994 on the clearance of accounts of Italy for certain expenditure financed by European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the financial year 1991 (Only the Italian text is authentic) (94/281/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, Following consultation of the Fund Committee, Whereas, in accordance with Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts relating to the expenditure paid by the authorities and bodies referred to at Article 4 of the said Regulation; Whereas, in accordance with Articles 2 and 3 of Regulation (EEC) No 729/70, only expenditure effected in accordance with Community rules within the framework of the common organization of the agricultural markets, may be financed; Whereas Italy has transmitted to the Commission the documents necessary for the clearance of accounts relating to the financial year 1991 in so far as expenditure covered by the present decision is concerned; whereas the Commission has carried out the necessary verifications in accordance with Article 9 (2) of Regulation (EEC) No 729/70; Whereas Commission Regulation (EEC) No 1582/91 (3), provided for the supply of canned beef to the people of the ex-Soviet Union in the framework of Council Regulation (EEC) No 598/91 of 5 March 1991 on an emergency action for the Soviet Union (4); whereas the processing and canning of the meat was awarded by tendering procedures; whereas the meat to be processed came from the intervention stocks of Germany; Whereas a considerable part of the canned beef produced by certain Italian firms and supplied to the ex-USSR proved to be unfit for human consumption; whereas additionally, it was found that in certain cases the meat content of the cans did not correspond to the specifications laid down in the Annex to Regulation (EEC) No 1582/91; whereas the affected canned beef not being identifiable by lot, the totality of the produce supplied had to be retrieved and will have to be destroyed; whereas the deterioration of the produce was found to be due to the insufficiency of the sterilization operation for the meat to be processed and this is attributable to the producing firm; whereas the permanent physical controls which had to be effected in accordance with Article 9 of the said Regulation did not allow the detection of the abovementioned procesing faults; whereas, in consequence, the Italian intervention agency incorrectly paid the processing costs to the successful tenderers and did not acquire the securities constituted in accordance with Article 6 (3) of the aforementioned Regulation; whereas the associated positive and negative expenditure which was supported by the Fund in 1991 may no longer be taken in charge by the Community budget; Whereas the Member State in question has been informed in detail of the corrections provided for by this decision and has been able to make known its position on this subject; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on making up accounts for the European Agricultural Guidance and Guarantee Fund, Guarantee Section (5), as last amended by Regulation (EEC) No 295/88 (6), provides that the decision to clear accounts shall include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Guarantee Section of the Fund; whereas this provision does not exclude the Commission from clearing, before and outside of the global decision on the clearance of accounts, certain parts of the annual accounts concerning expenditure relevant to specific measures; whereas in this particular case, having regard to the gravity of the control weaknesses found and the pressing political necessity to replace the canned beef which is unfit for consumption, the Commission is led to avail itself of this facility; whereas this decision does not prejudice the clearance of accounts decision for the 1991 financial year for the Member State concerned with regard to expenditure not covered by this decision; Whereas the Commission reserves the possibility to proceed, within the appropriate legal framework, to the recovery of the expenses it has incurred which also result from the insufficient application by the Member State in question of the control provisions in this particular case, in addition to those expenses which are the subject of this decision; whereas this concerns in particular the expenses linked to the loss of the intervention meat used, in so far as these expenses exceed the amount of the securities released, as well as the costs of storage, re-transport and destruction of the canned beef; Whereas, in accordance with Article 102 of the Financial Regulation, of 21 December 1977 (7), as last amended by Regulation (Euratom, ECSC, EEC) No 610/90 (8), the result of the clearance of accounts decision, constituting the difference between the total of the expenditure booked for the financial year in question in application of Articles 100 and 101 and the total expenditure recognized by the Commission at the clearance, is booked under a single article as additional expenditure or a reduction in expenditure, HAS ADOPTED THIS DECISION: Article 1 The amount recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, relative to the expenditure declared by Italy for the 1991 financial year for the execution of the operations provided for in Regulation (EEC) No 1582/91, as identified in the Annex, amount, in accordance with the same Annex: - for Italy to Lit 15 772 655 660. Article 2 The amounts set out at point 3 of the Annex are to be booked with the expenditure referred to at Article 3 of Commission Regulation (EEC) No 2776/88 (9) for the month of April 1994. Article 3 This Decision is addressed to Italy. Done at Brussels, 29 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 147, 12. 6. 1991, p. 20. (4) OJ No L 67, 14. 3. 1991, p. 19. (5) OJ No L 186, 16. 8. 1972, p. 1. (6) OJ No L 30, 2. 2. 1988, p. 7. (7) OJ No L 356, 31. 12. 1977, p. 1. (8) OJ No L 70, 16. 3. 1990, p. 1. (9) OJ No L 249, 8. 9. 1988, p. 9. ANNEX ITALY "" ID="1">1. Expenditure recognized"> ID="1">(a) Expenditure declared by the Member State for this operation in 1991"> ID="1">- Beca Sarda> ID="2">251 087 652"> ID="1">- Beca SpA> ID="2">227 070 281"> ID="1">- Delicatering> ID="2">1 300 772 697"> ID="1">- Spi> ID="2">1 383 271 969 "> ID="1">Total > ID="2">3 162 202 599"> ID="1">(b) Expenditure disallowed> ID="2"> 18 934 858 259"> ID="1">(c) Total expenditure recognized> ID="2"> 15 772 655 660"> ID="1">2. Expenditure charged in respect of the 1991 financial year> ID="2">3 162 202 599"> ID="1">3. Expenditure chargeable to the Member State (1c 2)> ID="2">18 934 858 259">